UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2010. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_]No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcements: Purchase of own shares. EXHIBITS Exhibit No. Description Regulatory announcement dated November 22, 2010 relating to the purchase by the registrant of its own shares. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date: November 22, 2010 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Purchase of own shares RNS Number : 5451W CSR plc 22 November 2010 22 November 2010 CSR plc ("CSR") Purchase of own shares On Friday 19 November 2010, CSR purchased 165,975 ordinary shares of 0.1p each at prices between 317.3p and 324.5p per share of which 165,975 ordinary shares are being held in treasury. This represents approximately 0.1 per cent. of CSR's current issued ordinary share capital. Following the repurchase, 5,800,000 ordinary shares of 0.1p each are currently held by CSR in treasury and 179,108,837 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Scott Richardson Brown, Corporate Finance & IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END POSEAXFNFDAEFFF
